Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated February 15, 2013 to Prospectuses dated May 1, 2012 for PruLife® Custom Premier II Variable Universal Life Contracts MPremierSM Variable Universal Life Contracts VUL ProtectorSM Variable Universal Life Contracts Effective on or about February 25, 2013 and approved by shareholder vote, the portfolios of the Advanced Series Trust (AST) that are listed below eliminate an existing contractual administrative services fee of 0.10% of the average daily net assets and replace it with a distribution and services (12b-1) fee that is also 0.10% of the average daily net assets.Not all portfolios are available on all life insurance products.Please see your current prospectus to determine which of the portfolios below apply to your life insurance contract. Advanced Series Trust AST Advanced Strategies AST MFS Growth AST BlackRock Global Strategies AST Neuberger Berman Mid-Cap Growth AST BlackRock Value AST PIMCO Limited Maturity Bond AST Moderate Asset Allocation (formally AST CLS Moderate Asset Allocation) AST Cohen & Steers Realty AST PIMCO Total Return Bond AST Federated Aggressive Growth AST Schroders Global Tactical AST First Trust Balanced Target AST Schroders Multi-Asset World Strategies AST First Trust Capital Appreciation Target AST Small-Cap Growth AST Goldman Sachs Mid-Cap Growth AST Small-Cap Value AST J.P. Morgan International Equity AST T. Rowe Price Asset Allocation AST J.P. Morgan Strategic Opportunities AST T. Rowe Price Global Bond AST Large-Cap Value AST T. Rowe Price Large-Cap Growth AST Marsico Capital Growth AST T. Rowe Price Natural Resources AST MFS Global Equity AST Wellington Management Hedged Equity 12B1SUP
